NO.
12-07-00007-CR
 
IN THE COURT OF APPEALS 
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
LACY LAMAR ANDERSON,          §                      APPEAL FROM THE 173RD
APPELLANT
 
V.        §                      JUDICIAL DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE   §                      HENDERSON
COUNTY, TEXAS
                                                                                                                                                           

MEMORANDUM OPINION
PER CURIAM
            Lacy Lamar
Anderson appeals his conviction for the offense of assault.  Appellant’s counsel filed a brief in
compliance with Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d
137 (Tex. Crim. App. 1969).  Despite
seeking a continuance to do so, Appellant has not filed a pro se brief.  We affirm.
 
Background
            Appellant
pleaded no contest to the third degree felony offense of assault of a family
member and admitted he had a prior conviction for the same offense.  In exchange for his plea, the State agreed to
dismiss another offense and to abandon punishment enhancements.  A contested punishment hearing was held, and
the trial court assessed punishment at ten years of imprisonment and a fine of
$1,500.  This appeal followed.
 
Analysis
Pursuant to Anders v. California




            Appellant’s
counsel has filed a brief in compliance with Anders and Gainous.  Counsel states that he has diligently
reviewed the appellate record and that he is well acquainted with the facts of
this case.  In compliance with Anders,
Gainous, and High v. State, 573 S.W.2d 807 (Tex.
Crim. App. 1978), counsel’s brief presents a thorough chronological summary of
the procedural history of the case and further states that counsel is unable to
present any arguable issues for appeal.
            We
have considered the brief submitted by Appellant’s counsel and have conducted
our own independent review of the record. 
See Anders, 386 U.S. at 745, 87 S. Ct. at 1400; see
also Penson v. Ohio, 488 U.S. 75, 80, 109 S. Ct. 346, 350, 102 L.
Ed. 2d 300 (1988).  We have found no
reversible error.  See Bledsoe v.
State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).
 
Conclusion
            As
required, Appellant’s counsel has moved for leave to withdraw.  See Stafford v. State,
813 S.W.2d 503, 511 (Tex. Crim. App. 1991). 
After considering the record and the brief and having found no
reversible error, we affirm the judgment of the trial court and grant
Appellant’s counsel’s motion for leave to withdraw.
 
Opinion
delivered February 29, 2008.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
(DO NOT PUBLISH)